PER CURIAM.
Appellant seeks review of an order that denied his rule 3.850 motion for post-conviction relief. Appellant challenged his sentence as illegal because there was no factual basis to support a finding that the starter pistol qualified as a firearm in support of the three year minimum mandatory sentence. We reverse and remand for the trial court to consider the merits of Appellant’s rule 3.850 motion challenging the factual basis for the imposition of his minimum mandatory sentence. See State v. Mancino, 705 So.2d 1379, 1381 (Fla.1998); Evans v. State, 758 So.2d 1282 (Fla. 3d DCA 2000).
FARMER, C.J., STEVENSON and GROSS, JJ., concur.